Citation Nr: 1734414	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral shin splint disability, to include as secondary to service-connected bilateral residuals of cold injury (frostbite of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified at a hearing before the undersigned in November 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his November 2016 hearing that shin splints began as a result of physical training in service.  He also testified that his shin splints became worse after he incurred the service-connected frostbite of his feet, which occurred after his shin splints.  He testified that he told the VA examiners about his shin splints after leaving service, during appointments for his frostbite.  The Veteran testified that the VA examiners stated he had shin splints but failed to give the Veteran more information or treatment.  An examination is necessary to determine the etiology of any bilateral shin splint disability.  Specifically, an opinion addressing whether the Veteran has a bilateral shin splint disability secondarily related to his service-connected bilateral frostbite.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any sources of post service treatment for shin splints; and to authorize VA to obtain records from sources outside of VA.

Then take the necessary steps to obtain the records and notify the Veteran of records that cannot be obtained.

2.  Schedule the Veteran for a VA examination to determine whether he has a current disability from shin splints that is caused or aggravated by a disease or injury in active service.  The examiner should review the claims file, to include a copy of this remand. 

Attention is invited to the fact that the Veteran is service-connected for bilateral frostbite of the feet and the Veteran contends that his shin splints are aggravated due to this service-connected disability.  Additionally, the examiner should review the Veteran's statements at his November 2016 videoconference hearing.

The examiner is asked to provide opinions as to the following:

(a)  Is it at least as likely as not that the Veteran has had shin splints at any time since 2013, even if not shown on the current examination? (This would constitute a current disability for VA purposes). 

(b)  Is it at least as likely as not that any current shin splint disability is caused or aggravated by a disease or injury in active service, including the reported injury after physical training or frost bite?

(c)  Is it at least as likely as not that any current shin splint disability is aggravated (i.e. permanently worsened beyond the natural progression) by the residuals of frostbite of the feet.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability. 

The examiner should provide reasons for these opinions.  

If the examiner is unable to provide an opinion, without resort to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; of there is additional information or evidence, which if obtained, would enable the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




